UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6664


GEORGE ALBERT HOOD,

                Plaintiff - Appellant,

          v.

TRACY W. JOHNS; ANDRES HERNANDEZ; KAREN STEINOUR; FREDDIE
GARRIDO; ANDREA TAYLOR; UNIT MANAGER WEAVER; MARGRET HALE;
LIEUTENANT   BELL; LIEUTENANT  FERNANDEZ;  OFFICER  SMITH;
OFFICER RUFFIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03072-FL)


Submitted:   September 29, 2014           Decided:   October 16, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Albert Hood, Appellant Pro Se. Matthew Fesak, Assistant
United   States  Attorney,   Raleigh, North Carolina;  Michael
Lockridge, Special Assistant United States Attorney, Butner,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Albert Hood appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Hood v. Johns, No. 5:11-ct-03072-FL (E.D.N.C.

Mar. 27, 2014).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2